83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Derek Marquis FLEMING, Defendant-Appellant.
No. 95-6954.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 23, 1996.

Derek Marquis Fleming, Appellant Pro Se.  Paul Alexander Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. § 2255 (1988) motion and denying his motions for reconsideration.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error in the denial of § 2255 relief.   Nor do we find an abuse of discretion in the court's denial of Appellant's motions for reconsideration.   Accordingly, we affirm on the reasoning of the district court.   United States v. Fleming, Nos.  CR-91-179;  CA-93-584 (M.D.N.C. Apr. 20, 1995;  May 2, 1995;  May 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED